Weltner, Presiding Justice.
This dispute concerns procedures required for review of certain personnel decisions for employees of the University System of Georgia.
The trial court held:
Petitioner alleges that in denying his petition for review, the Board of Regents fails to follow the mandates of Georgia’s Administrative Procedure Act, OCGA § 50-13-1 et seq specifically OCGA § 50-13-13 which requires a hearing in all contested cases. Respondents contend, among other arguments, that the specific exclusion contained in OCGA § 50-13-2 (6) (H) requires dismissal of this Petition.
The Petition relates to a dispute involving evaluations, reassignment, employment and compensation. OCGA § 50-13-2 (6) (H) excludes from APA coverage “[r]ules which relate to the employment, compensation, tenure, terms, retirement, or regulation of the employees of the state or of an *209agency; . .'.” This Court concludes that the Board of Regents’ policy in dispute in the case sub judice is covered by this exclusion. Thus, even upon a finding of coverage of the Board of Regents under the APA, supra, this action would be specifically excluded. It is unnecessary, therefore, to reach the issue of the Board of Regents’ coverage under the provisions of the APA.
Decided May 11, 1992.
McKee & Barge, Patrick W. McKee, Richard H. Barbe, for appellant.
Michael J. Bowers, Attorney General, Alfred L. Evans, Jr., Senior Assistant Attorney General, for appellees.
We agree with the trial court. The denial of the petitions for declaratory judgment and for mandamus are affirmed.

Judgment affirmed.


All the Justices concur.